Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This communication is in response to the application filed on 05 February, 2019. Claims 1-20 are currently pending. The rejections are as stated below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 (exemplary) recites a series of steps for facilitating interactions between multiple financial accounts.
The claim is directed to a machine, which is a statutory category of invention.
The claim is then analyzed to determine whether it is directed to a judicial exception. The claim recites in part the steps of receiving an authorization request, the authorization request comprising information identifying a first financial account from which a payment is requested; determine whether the authorization request is approved; receive a communication identifying a second financial account to which the payment is directed; generate a payment notification message; identify a system that maintains the second financial account based on the communication; and send the payment notification message to the system that maintains the financial account based on the determination that the authentication request is approved to initiate payment from the first financial account to the second financial account.
The claimed method simply describes series of steps for facilitating interactions between multiple financial accounts. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of fundamental economic practice and transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting at least one processor; a memory, a first mobile device and a second mobile device nothing in the claim precludes the limitations from practically being performed by methods of organizing human activity. For example, without the structure elements language, the claim encompasses the activities that can be performed between the users and a third party.  These limitations are directed to an abstract idea because they are interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using at least one processor; a memory, a first mobile device and a second mobile device to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. The processor is a general-purpose processor (see para [0059-0061 and 0135] of the specification) that performs general-purpose functions of receiving data, determining, identifying and providing data and communicating with another system. The recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a computer. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Also, these limitations are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claims 1, 8 and 15.  Furthermore, the dependent claims 2-7, 9-14 and 16-20 do not resolve the issues raised in the independent claims. Claims 2-7, 9-14 and 16-20 are directed towards identify a payment manager based on the information identifying the first account, wherein determining whether the authorization request is approved comprises: sending the authorization request to the payment manager; and receiving an approval message from the payment manager in response to the authorization request, identity credentials (phone number) associated with one or both of the second mobile device or a user of the second mobile device, the authorization request is received from a mobile wallet application, wherein, 2at least one of the first financial account and the second financial account is a 3stored value account, credit or debit account and generating an electronic receipt of the payment; and sending the electronic receipt to one or both of the first mobile device and the second mobile device .
As mentioned above with respect to the independent claims, the generic processor limitations are no more than mere instructions to apply the exception using generic computer component. Also, these limitations are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a server, and is considered to amount to nothing more than requiring a generic server to merely carry out the abstract idea itself.
The dependent claims do not impart patent eligibility to the abstract idea of the independent claims. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as integrating the abstract idea into a practical application.
Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(e) as being anticipated by Dua  US 20060165060 A1, hereinafter “Dua”.

Claims 1, 8 and 15, Ellis discloses a method and a corresponding system comprising: at least one processor; and a memory configured to store instructions thereon that, when executed by the at least one processor cause the acquirer system to: receive an authorization request from a first mobile device, the authorization request comprising information identifying a first financial account from which a payment is requested; determine whether the authorization request is approved; receive from a second mobile device a communication identifying a second financial account to which the payment is directed; generate a payment notification message; identify a system that maintains the second financial account based on the communication; and send the payment notification message to the system that maintains the financial account based on the determination that the authentication request is approved to initiate payment from the first financial account to the second financial account (abstract, figures 3, 5 and 9 and paragraphs [0407-0420]).

Claims 2-7 and 17, Dua discloses identifying a payment manager based on the information identifying the first account, wherein determining whether the authorization request is approved comprises: sending the authorization request to the payment manager; and receiving an approval message from the payment manager in response to the authorization request,  the authorization request further comprises information identifying the second financial account, the authorization request further comprises identity credentials associated with one or both of the second mobile device or a user of the second mobile device, wherein the identity credential comprise a phone number associated with the second mobile device, wherein the identity credential comprise a phone number associated with the second mobile device and wherein, at least one of the first financial account and the second financial account is a stored value account. (abstract, para [0026, 0047-0065, 0320-0351 and 0425-0430]).
Claims 9-14, 16 and 18-20, Dua discloses crediting the second financial account for an amount of the payment, generating an electronic receipt of the payment; and sending the electronic receipt to one or both of the first mobile device and the second mobile device (para [0329 and 0430], sending the authentication request to a financial institution/pre-paid associated with the first financial account (credit or debit account); and receiving an indication of whether a transaction associated with the authorization request is authorized from the financial institution/pre-paid, identifying credentials associated with one or both of the second mobile device or a user of the second mobile device, determining whether the authorization request is approved comprises: identifying a second acquirer system for authorizing the payment based on the information identifying the first financial account; and sending the communication to the second acquirer system for authorization of the transaction, wherein the payment comprises a transfer from at least one of a debit account, a credit account, a demand deposit account, a prepaid account, a stored value account, or a gift card account and the authorization request comprises a value of the payment (abstract, figures 3, 5 and 9 and para [0026, 0047-0065, 0320-0351 and 0425-0430]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arthur et al. (US 2008/0208762A1) discloses “methods, systems, and machine-readable media are disclosed for handling payment transactions in a mobile commerce system. According to one embodiment, a method of processing a payment transaction in a mobile commerce system can comprise receiving at a first acquirer system a communication from a point-of-sale (POS) device. The communication can be related to the payment transaction and can include information identifying a financial account from which a payment is requested. A second acquirer for authorizing the payment can be identified based on the information identifying the financial account. The communication can be sent to the second acquirer system for authorization of the transaction based on the information related to the financial account. An indication of whether the transaction is authorized can be received from the second acquirer system.”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hani Kazimi whose telephone number is (571) 272-6745. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


Respectfully Submitted

/HANI M KAZIMI/
Primary Examiner, Art Unit 3691